SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

858
TP 11-00670
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, GREEN, AND GORSKI, JJ.


IN THE MATTER OF BERNARD PITTS, PETITIONER,

                      V                                          ORDER

MALCOLM R. CULLY, SUPERINTENDENT, LIVINGSTON
CORRECTIONAL FACILITY, RESPONDENT.


BERNARD PITTS, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Livingston County [Robert B.
Wiggins, A.J.], entered December 10, 2010) to review a determination
of respondent. The determination found after a Tier III hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that said proceeding is unanimously
dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d
996).




Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court